LIGON, J.
The court below erred in allowing the record to go to the jury, as evidence of a judgment for the sum claimed in the declaration, against the objection of the defendant. The plea was mil iiel record, and the paper offered, although regularly certified, contains no judgment against the defendant in the suit in North Carolina. That which purports to be a judgment, is, at most, but a memorandum of the clerk, and not the solemn act of the court, which finally declared and adjudged the rights of the parties in the suit to which it pertains. Tombecbee Bank v. Godbold, 3 Stew. 240.
It is insisted, however, that this may be the form in which judgments are regularly entered in the courts of North Caro*301lina, and if sucb entry would be effectual there as a judgment, tbe same force and effect should be allowed to it in this State. We are not inclined to deny the proposition, that a judgment, good in a sister State, would be good here; but, until the contrary appears, we must hold that the common law prevails in North Carolina, and thus holding, we cannot do otherwise than conclude that, the entry recited in the exemplification, offered in evidence in this case in the court below, is not a judgment of the court.
If the memorandum in the record is, in fact, regarded as a good judgment entry in the State of North Carolina, it might be so averred in the declaration, and the laws or practice of that State would be evidence, when rightly presented, to establish it.
The court not only erred in allowing the record to go to the jury, but also in refusing the charge asked, and giving the one excepted to.
Let the judgment be reversed, and the cause remanded.